UNDER SEAL
UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Ryan L. Hooker Docket No. 3:18MJ00050 (DJN)
Petition on Probation
COMES NOW Antwan D. Harris, PROBATION OFFICER OF THE COURT, presenting an official
report upon the conduct and attitude of Ryan L. Hooker, who was placed on supervision by the Honorable
David J. Novak, United States District Judge for the Eastern District of Virginia, on the 5" day of July, 2018,

who fixed the period of probation at 18 months, and imposed the general terms and conditions heretofore
adopted by the Court, and also imposed special conditions and terms as follows:

SPECIAL CONDITIONS:

1) The defendant shall serve a term of twenty (20) days of intermittent confinement consisting of ten (10)
weekends, which must be served within the first ten (10) months of probation.
2) The defendant shall perform forty (40) hours of community service in the community of the offense

within the first ten (10) months of probation. Defendant shall give special consideration to seniors in
the community when selecting his service, which must be approved by the probation officer.

3) The defendant shall pay the balance owed on any Court-ordered financial obligations in full within the
first ten (10) months of probation.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

(See Attachments)

PRAYING THAT THE COURT WILL ORDER a warrant to be issued directing that the offender appear
before the Court to show cause why supervision should not be revoked.

It is hereby ORDERED that the Petition, with its attachment and arrest warrant be sealed. It is further
ORDERED the Petition, its attachment and arrest warrant, shall remain sealed until the warrant is executed, at
which time the Petition, its attachment and warrant should be unsealed and made part of the public record.

Bond Recommendation: Detention is recommended.

ORDER OF COURT I declare under the penalty of perjury that the
f{G foregoing is true ane correct.

Considered and ordered this __/ Y = day of Lola.
N grew eq 2019 and ordered filed and Executed on: l}jl sani

 

 

 

 

 

 

made a part of the records in the above case. it f/f
Is | Antwan D. Harris 5?
Dav id J. Novak a RS United States Probation Officer
The wsdrabieebDiitrict Yad als
United States District Judge Place: Richmond, Virginia

TO CLERK’S OFFICE
Petition on Probation Page 2
RE: HOOKER, Ryan L.

OFFENSE: Obstruction of Mail, in violation of 18 U.S.C. § 1701, a Class B Misdemeanor.
SENTENCE: 18 months probation and a $10.00 special assessment.

ADJUSTMENT TO SUPERVISION: Mr. Hooker began his second period of probation on July 5, 2018,
following a resentencing. A Petition was submitted to the Court noting violation of the Mandatory Condition:
Commission of a Crime - Delay or Destruction of Mail. This was regarding a complaint that on February 16,
2018, 32 tubs of U.S. Mail were discovered in the dumpster across from Mr. Hooker’s apartment. He pled
guilty to the charge and was sentenced as noted above.

Throughout Mr. Hooker’s second period of probation, he has continued with deceptive practices in addition to
using marijuana. On March 8, 2019, the Probation Officer contacted Mr. Hooker and informed him that I was
en route to his apartment to conduct a home contact. Upon my arrival, Mr. Hooker was standing in front of the
apartment building. He advised he was no longer residing in the downstairs apartment, “164-D,” and that he
moved to the upstairs apartment, “164-B.” A tour of the apartment was provided, and it was nicely furnished
and neat. A subsequent home contact was conducted on May 24, 2019, and again, Mr. Hooker was sitting in
front of the apartment waiting on this officer’s arrival. At that time, he signed the necessary paperwork
regarding substance abuse treatment with District 19 Community Services Board, as Mr. Hooker had been
testing positive for marijuana. Due to him once again sitting in front of the apartment building, this officer
instructed him to open the apartment to make sure he was still residing there and not just meeting this officer
because he knew I was coming. There was a subject sitting on the sofa watching television upon this officer’s
arrival. Mr. Hooker advised it was his cousin who was “just passing through” and had stopped by for a few
days. Further, any correspondence sent by mail to the newly-provided address has been returned
“undeliverable.” Mr. Hooker was confronted about it and advised he has not been getting his mail. As a result,
correspondence was given to him during office visits.

On November 8, 2019, an attempted home contact was made at Mr. Hooker’s alleged apartment. There was no
answer at the door. A door hanger was left on the door, and a business card was left in the door. Subsequently,
this officer went to the rental office and inquired on Mr. Hooker’s status. Kim James, the leasing manager,
advised that Mr. Hooker moved out of Apt. 164-D, the downstairs apartment, one year ago as of October 17,
2018, and his whereabouts were unknown. She further advised that he has never resided in the upstairs
apartment, and this officer has been virtually, “chasing a ghost.” It was discovered that Mr. Hooker had been
apparently meeting with this officer at the apartment when he knew a contact would be conducted. Ms. James
advised that the actual tenant from Apt. 164-D still resides in the apartment.

In addition to Mr. Hooker being deceptive about his address, he tested positive for marijuana on several
occasions, Also, the Court-ordered community service hours have not been completed despite him advising on
September 16, 2019, that the hours had been completed. At this time, the probation office believes Court action
is necessary to determine the best course of action. ,

VIOLATIONS: The following violations are submitted for the Court’s consideration:

SPECIAL CONDITION: FAILURE TO COMPLETE COMMUNITY SERVICE AS
ORDERED

Mr. Hooker was instructed to complete forty (40) hours of community service within the first ten (10) months
of probation. With the exception of four (4) documented hours, Mr. Hooker has not provided proof of
completing the remaining thirty-six (36) hours. During an office visit on September 16, 2019, he claimed the

Prob 12A (10/16)
VAE (5/17)
Petition on Probation Page 3
RE: HOOKER, Ryan L.

hours were completed, and he would return to the office on Thursday, September 19, 2019, with documentation
of the same. To date, he has failed to do so. The Probation Officer contacted both the Petersburg and Colonial
Heights Goodwill stores, and neither store had any documentation of Mr. Hooker performing community
service hours.

CONDITION #6: FAILURE TO NOTIFY THE PROBATION OFFICER
WITHIN TEN DAYS OF ANY CHANGE IN RESIDENCE

As stated above, Mr. Hooker moved out of his apartment on October 17, 2018, and his actual address is not
known to the Probation Officer.

CONDITION #7: USE OF MARIJUANA

Mr. Hooker tested positive for marijuana on the following dates: September 12, 2018; March 19, 2019; April
3, 2019; April 18, 2019; and July 10, 2019. Each sample confirmed positive for marijuana use. Regarding the
September 12, 2018, positive, Mr. Hooker initially denied using but later admitted he used after discovering his
mother had pancreatic cancer. He was placed on the UA hotline and instructed to contact District #19 for a
substance abuse assessment, to be followed by treatment if deemed necessary. However, after several negative
drug tests, the referral was discontinued, and he was told to make sure that he did not test positive anymore and
that he would continue on the UA hotline. Given that he tested positive for marijuana five months later, he was
again instructed to report to District #19 for a substance abuse assessment. Due to Mr. Hooker having insurance
and being a veteran, he was told by staff at District #19 to reach out to McGuire Veteran’s Hospital for services.
However, in lieu of doing so, the Probation Officer told him if he were to continue testing positive, he would
be required to start attending NA/AA meetings.

ADH/djb

Prob 12A (10/16)
VAE (5/17)
